510 U.S. 1215
Callinsv.Texas.
No. 93-7950.
Supreme Court of United States.
March 21, 1994.

Appeal from the Ct. Crim. App. Tex.
Certiorari denied. Reported below: No. 93-7002, 997 F.2d 512; No. 93-7152, 864 S.W.2d 493; No. 93-7235, 866 S.W.2d 210; No. 93-7379, 864 S.W.2d 496; No. 93-7476, 864 S.W.2d 524; No. 93-7627, S. W. 2d 238.
JUSTICE BLACKMUN, dissenting.


1
Adhering to my view that the death penalty cannot be imposed fairly within the constraints of our Constitution, see my dissent in Callins v. Collins, ante, p. 1143, I would grant certiorari and vacate the death sentences in these cases.